DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim amendments were filed on 8/3/2022.
Claims 1-3 and 5-20 are pending.
Claims 1, 9, and 19 are independent.
Claims 1, 5-6, 9, and 19 are currently amended.
Claims 14-15 and 20 are previously presented.
Claims 2-3, 7-8, 10-13, and 16-18 are original.


Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
35 U.S.C. 112(b)
Regarding the prior rejection of Claims 5-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejections are withdrawn in view of the current amendment.
35 U.S.C. 103
Regarding the prior rejection of Claims 1-3 and 5-6, 9-15, and 19-20 under 35 U.S.C. 103 as being unpatentable over Inagaki (US 2016/0358239 A1) in view of Cunningham (US 10,518,178 B1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.
Regarding the prior rejection of Claims 7-8 and 16-18 under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Cunningham, further in view of Robert (US 2012/0291140 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (US 2016/0358239 A1) in view of Cunningham (US 10,518,178 B1), further in view of Shiigi (WO 2018/235435 A1, attached).

Regarding claim 1, Inagaki discloses a method for managing ownership of physical objects in a ledger by a mobile device, comprising:
reading, via a wireless data connection between a physical object and a mobile device, a token stored on the physical object, the token including at least a unique identifier of the physical object (see para. 0051-0055, 0073);
generating a request to transfer ownership of the physical object to an owner of the mobile device, the request including the unique identifier of the physical object (see para. 0051-0055, 0073);
transmitting the generated request to a ledger system (see para. 0051-0055);
receiving a response from the ledger system indicating whether the transfer was successful (see para. 0063-0065);
displaying the indication of whether the transfer was successful on the mobile device (see para. 0063-0065);
asynchronously receiving a message including a digital counterpart to the physical object, wherein the digital counterpart comprises a digital object with one or more changeable attributes, and wherein the digital object is synchronized with the physical object (see para. 0044-0050);
based on the received message and the indication indicating that the transfer was successful, adding the digital counterpart to the physical object to a repository associated with the owner of the mobile devic
loading the digital counterpart to the physical object in an interactive environment on the mobile device, wherein the digital counterpart is displayed in the interactive environment based on the one or more changeable attributes, and wherein the one or more changeable attributes are changeable within the interactive environment (see para. 0044-0050).
Inagaki does not explicitly disclose wherein the ledger system is a distributed ledger system.
Cunningham teaches recording ownership of a virtual item within an online gaming platform on a distributed ledger system (see cols 4-5 lines 53-54, cols. 11-12, lines 43-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify method of recording data of Inagaki to include a distributed ledger system.
One skilled in the art would have been motivated to make the modification because distributed ledgers are known to produce a secure record or registry of ownership of assets, transactions, and other information (see Cunningham, col. 1 lines 14-22).
Inagaki discloses wherein the physical object is synchronized (linked) to the digital object but does not explicitly disclose synchronizing the digital object with the physical object via the wireless data connection between the physical object and the mobile device.
Shiigi teaches synchronizing a digital object to a physical object via a wireless data connection between the physical object and the mobile device (see para. 0017, 0041-0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of synchronizing the digital object with the physical object of Shiigi to include synchronizing the digital object with the physical object via the wireless data connection between the physical object and the mobile device.
One skilled in the art would have been motivated to make the modification to reduce the gap between the digital object and the appearance of the physical object.

Regarding claim 2, Inagaki’s disclosed method does not explicitly teach wherein the wireless data connection between the physical object and the mobile device comprises one of a near field communications (NFC) data connection or a Bluetooth Low Energy (BLE) data connection.
However, Inagaki teaches, in the background section, a physical copy of a character which can be scanned in using radio-frequency identification (RFID) (see para. 0013, ie. Skylanders).  Additionally, Shiigi teaches transmitting information between the physical object and mobile phone using NFC/RFID reader/writer (see para. 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Inagaki to include wherein the wireless data connection between the physical object and the mobile device comprises one of a near field communications (NFC) data connection or a Bluetooth Low Energy (BLE) data connection.
The modification would have merely been the simple substitution of one known element for another to obtain predictable results.  Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the scanning means as disclosed in the background, ie. RFID, for the scanning means of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 3, Inagaki discloses wherein generating the request to transfer ownership of the physical object to an owner of the mobile device comprises: extracting one or more properties of the physical object from the token stored on the physical object; generating a node including the unique identifier of the physical object and the extracted one or more properties of the physical object; and encapsulating the generated node as payload of a request message to be transmitted to the ledger system (see para. 0081-0083).

Regarding claim 5, Inagaki discloses changing one or more attributes of the digital counterpart to the physical object  but does not explicitly disclose writing, via a wireless data connection, the changed one or more attributes to the token stored on the physical object (see para. 0044-0050).

Regarding claim 6, Inagaki discloses receiving an indication that ownership of the physical object has been transferred to another owner; and in response to receiving the indication, deleting the digital counterpart to the physical object from the repository associated with the owner of the mobile device (see para. 0091).

Regarding claims 9 and 19, Inagaki discloses a method and associated computer system for managing ownership of physical objects in a ledger by a transaction server, comprising:
receiving a request to transfer ownership of a physical object from a first party to a second party, wherein the request includes information about a current state of a digital counterpart to the physical object, wherein the digital counterpart comprises a digital object with one or more changeable attributes, and wherein the digital object is synchronized with the physical object (see para. 0044-0055);
identifying a node in the ledger representing a latest update to ownership records for the physical object (see para. 0044-0055);
comparing an owner identified in the identified node with the first party identified in the received request (see para. 0063-0065, 0081-0083, 0091);
taking one or more actions to transfer ownership of the physical object based on the comparing the owner identified in the identified node with the first party identified in the received request (see para. 0063-0065, 0081-0083, 0091); and
based on transferring ownership of the physical object:
pushing the digital counterpart to the physical object to a second mobile device associated with the second party for inclusion in an interactive environment on the second mobile device associated with the second party (see para. 0081-0083), and
transmitting a message to a first mobile device associated with the first party to remove the digital counterpart to the physical object from a repository of the first mobile device (see para. 0091).
Inagaki does not explicitly disclose wherein the ledger system is a distributed ledger system.
Cunningham teaches recording ownership of a virtual item within an online gaming platform on a distributed ledger system(see cols 4-5 lines 53-54, cols. 11-12, lines 43-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ledger system of Inagaki to include a distributed ledger system.
One skilled in the art would have been motivated to make the modification because distributed ledgers are known to produce a secure record or registry of ownership of assets, transactions, and other information (see Cunningham, col. 1 lines 14-22).
Inagaki discloses wherein the physical object is synchronized (linked) to the digital object but does not explicitly disclose synchronizing the digital object with the physical object via the wireless data connection between the physical object and the mobile device.
Shiigi teaches synchronizing a digital object to a physical object via a wireless data connection between the physical object and the mobile device (see para. 0017, 0041-0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of synchronizing the digital object with the physical object of Shiigi to include synchronizing the digital object with the physical object via the wireless data connection between the physical object and the mobile device.
One skilled in the art would have been motivated to make the modification to reduce the gap between the digital object and the appearance of the physical object.

Regarding claims 10 and 20, Inagaki discloses wherein: the comparing results in a determination that the first party matches the owner identified in the identified node; and the one or more actions comprise: generating a node in the distributed ledger identifying the second party as owner of the physical object; and linking the generated node to the identified node, thereby transferring ownership of the physical object to the second party (see para. 0081-0083).

Regarding claim 11, Inagaki discloses the comparing results in a determination that the first party does not match the owner identified in the identified node; and the one or more actions comprise blocking transfer of ownership from the first party identified in the request (see para. 0081-0083).

Regarding claim 12, the proposed combination as set forth with regards to claim 1 teaches wherein identifying the node in the distributed ledger representing the latest update to ownership records for the physical object comprises: searching the distributed ledger for an initial ownership record referencing an identifier of the physical object included in the received request; and traversing a chain of nodes in the distributed ledger starting with the initial ownership record until a node representing an ownership record referencing the identifier of the physical object included in the received request is received that does not point to any other node in the distributed ledger (as with conventional blockchain operation).

Regarding claim 13, the proposed combination as set forth with regards to claim 1 teaches failing to identify a node in the distributed ledger referencing an identifier of the physical object included in the received request; determining that the physical object associated with the referenced identifier is not an authentic object based on failing to identify a node in the distributed ledger referencing an identifier of the physical object included in the received request; and transmitting a message to a mobile device from which the request was received indicating that the request to transfer ownership of the physical object failed and that authentication of the physical object referenced in the request failed (as with conventional blockchain operation).

Regarding claim 14, Inagaki dislcoses wherein information defining the digital counterpart to the physical object comprises information about an appearance of the digital object in a virtual environment and information about objects in the virtual environment associated with the digital object (see para. 0044-0050).

Regarding claim 15, Inagaki discloses generating a first node in the ledger identifying the second party as owner of the physical object; and linking the generated first node to the identified node, thereby transferring ownership of the physical object to the second party (see para. 0063-0065, 0081-0083, 0091).


Claims 7-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Cunningham, further in view of Shiigi, further in view of Robert (US 2012/0291140 A1).

Regarding claims 7 and 16, Inagaki does not explicitly disclose wherein the request to transfer ownership of the physical object to the owner of the mobile device includes a flag indicating that the transfer is a temporary transfer from an owner of a second mobile device and an indication of a time at which ownership of the physical object is to be returned by the owner of the mobile device to the owner of the second mobile device.
Robert teaches wherein a request to transfer ownership of an object to the owner of a mobile device includes a flag indicating that the transfer is a temporary transfer from an owner of a second mobile device and an indication of a time at which ownership of the object is to be returned by the owner of the mobile device to the owner of the second mobile device (see para. 0057-0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Inagaki to include wherein the request to transfer ownership of the physical object to the owner of the mobile device includes a flag indicating that the transfer is a temporary transfer from an owner of a second mobile device and an indication of a time at which ownership of the physical object is to be returned by the owner of the mobile device to the owner of the second mobile device.
One skilled in the art would have been motivated to make the modification to enable reclaiming possession of the item (see Robert, para. 0061).

Regarding claim 8, Inagaki does not explicitly teach generating a second request to transfer ownership of the physical object back to the owner of the second mobile device when the indicated time is reached; and transmitting the generated second request to the ledger system.
Robert teaches generating a second request to transfer ownership of the object back to the owner of the second mobile device when the indicated time is reached; and transmitting the generated second request to the ledger system.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Inagaki to include generating a second request to transfer ownership of the physical object back to the owner of the second mobile device when the indicated time is reached; and transmitting the generated second request to the ledger system.
One skilled in the art would have been motivated to make the modification to enable reclaiming possession of the item (see Robert, para. 0061).

Regarding claim 17, Inagaki in view of Robert, as discussed above, discloses receiving, from one of the mobile device owned by the second party or the mobile device owned by the first party, a request to return ownership of the physical object to the first party, wherein the request includes information about a digital counterpart to the physical object to also return to the first party; generating a second node in the ledger identifying the transferring owner as owner of the physical object and including the information about the digital counterpart to the physical object; and connecting the generated second node to the node, thereby returning ownership of the physical object to the first party (see Robert,  para. 0057-0061).
Inagaki does not explicitly disclose pushing a notification to one or more of a mobile device owned by the second party or a mobile device owned by the first party to read a token on the physical object to return ownership of the physical object; receiving, from one of the mobile device owned by the second party or the mobile device owned by the first party, a request to return ownership of the physical object to the first party, wherein the request includes information about a digital counterpart to the physical object to also return to the first party; generating a second node in the distributed ledger identifying the transferring owner as owner of the physical object and including the information about the digital counterpart to the physical object; and connecting the generated second node to the node, thereby returning ownership of the physical object to the first party.
Robert teaches pushing a notification to one or more of a mobile device owned by the second party or a mobile device owned by the first party to return ownership of an object (see para. 0055, 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Robert further to include pushing a notification to one or more of a mobile device owned by the second party or a mobile device owned by the first party to return ownership of an object.
One skilled in the art would have been motivated to make the modification to reclaim possession in case of failure of a transfer interval to expire properly (see Roberts, para. 0061).

Regarding claim 18, Inagaki discloses pushing the digital counterpart to the physical object to a repository on the mobile device owned by the first party; and instructing the mobile device owned by the second party to remove the digital counterpart to the physical object from a repository on the mobile device owned by the second party (see para. 0091).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokota (US 2016/0334994 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698